                                Case 5:18-cv-07677-NC Document 107 Filed 04/20/20 Page 1 of 3



                       1   Gregory B. Thomas (SBN 239870)
                           E-mail: gthomas@bwslaw.com
                       2   Temitayo O. Peters (SBN 309913)
                           E-mail: tpeters@bwslaw.com
                       3   BURKE, WILLIAMS & SORENSEN, LLP
                           1901 Harrison Street, Suite 900
                       4   Oakland, CA 94612-3501
                           Tel: 510.273-8780 Fax: 510.839.9104
                       5
                           Attorneys for Defendants
                       6   COUNTY OF ALAMEDA; GREGORY J. AHERN
                           in his official capacity as Sheriff of the Alameda
                       7   County Sheriff s Office; KARYN TRIBBLE in her
                           official capacity as Director of the Alameda County
                       8   Behavioral Health Care Services Agency

                       9                                  UNITED STATES DISTRICT COURT

                   10                       NORTHERN DISTRICT OF CALIFORNIA/SAN JOSE DIVISION

                   11

                   12      ASHOK BABU, ROBERT BELL,                          Case No. 5:18-cv-07677
                           IBRAHIM KEEGAN-HORNSBY,
                   13      DEMAREA JOHNSON, BRANDON
                           JONES, STEPHANIE NAVARRO,
                   14      ROBERTO SERRANO, and ALEXANDER                    NOTICE RE POINTS OF CONTACT FOR
                           WASHINGTON on behalf of themselves                MEDICAL RECORDS AND CUSTODY
                   15      and all others similarly situated,                CONCERNS FOR CRIMINAL DEFENSE
                                                                             LAWYERS DURING PANDEMIC
                   16                       Plaintiffs,
                           v.
                   17
                           COUNTY OF ALAMEDA; GREGORY J.
                   18      AHERN in his official capacity as Sheriff of
                           the Alameda County Sheriff s Office;
                   19      KARYN TRIBBLE in her official capacity
                           as Director of the Alameda County
                   20      Behavioral Health Care Services Agency;
                           and DOES 1 to 20, inclusive,
                   21

                   22                       Defendants.

                   23

                   24               Defendants County of Alameda, Gregory J. Ahern, and Karyn Tribble (“Defendants”)

                   25      submit the following notice regarding points of contact regarding medical records and custody

                   26      concerns for criminal defense lawyers with clients in Santa Rita Jail as a result of the suspension

                   27      of contact visitation during the current COVID-19 pandemic in response to the Court’s Order at

                   28      ECF 105.
B URKE , W ILLI AM S &                                                                 POINTS OF CONTACT FOR MED RECS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           OAK #4828-0845-9194 v1                          -1-          CUSTODY CONCERNS FOR CRIMINAL
      OAKLA ND                                                                        DEFENSE LAWYERS DURING PANDEMIC
                              Case 5:18-cv-07677-NC Document 107 Filed 04/20/20 Page 2 of 3



                       1                                                  NOTICE

                       2   Medical Records

                       3            Non-party Wellpath provides comprehensive medical services for inmates at Santa Rita

                       4   Jail. The Health Insurance Portability and Accountability Act of 1996 (HIPAA) regulations

                       5   prohibit the release of patient medical information without a signed authorization from the patient

                       6   or evidence of an exception identified in the regulations.

                       7            In order to obtain a copy of a patient’s medical record from the Santa Rita Jail, criminal

                       8   defense attorneys with clients in Santa Rita Jail may submit a request via fax [925-551-6746] or

                       9   email [Alamedacountymedicalrecordsroi@wellpath.us] to Santa Rita Jail’s medical department.

                   10               The quickest way to obtain a copy of a patient’s medical record is to include with your

                   11      request a signed Wellpath release of records form (attached as Exhibit A) or documentation

                   12      supporting the release of records absent a signed patient authorization (e.g., a judicial order, grand

                   13      jury subpoena, etc.). California Health & Safety Code section 123110 specifically provides that

                   14      any patient or patient's representative is entitled to copies of all or any portion of his or her

                   15      records that he or she has a right to inspect, upon written request, and the records must be

                   16      provided within 15 days of the receipt of the request. Wellpath will do its best to respond to your

                   17      request in a timely manner. Patient care is a priority, especially during this unprecedented

                   18      pandemic, and we greatly appreciate your patience and cooperation during this time.

                   19               For medical records requests related to the COVID-19 pandemic, Wellpath will approach

                   20      patients to obtain the appropriate signatures no later than 48 hours after receiving the request, and

                   21      sooner if possible. If the patient agrees to the sign the ROI, Wellpath will send a copy of the

                   22      medical records to the requestor within 48 hours of obtaining the signature. If the patient agrees

                   23      to the sign the ROI and the patient’s representative has already submitted a request for records,

                   24      Wellpath will process the medical records request without the need for a further request for

                   25      records.

                   26               If there is something urgent or the above process is not working, please contact:

                   27               1.       Natalyn Bergman, RN,

                   28                        Assistant Health Services Administrator
B URKE , W ILLI AM S &                                                                    POINTS OF CONTACT FOR MED RECS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           OAK #4828-0845-9194 v1                            -2-            CUSTODY CONCERNS FOR CRIMINAL
      OAKLA ND                                                                           DEFENSE LAWYERS DURING PANDEMIC
                              Case 5:18-cv-07677-NC Document 107 Filed 04/20/20 Page 3 of 3



                       1                     Natalyn.Bergman@Wellpath.us

                       2            2.       Rachel Eckhardt

                       3                     Paralegal, Wellpath Legal

                       4                     rachel.eckhardt@wellpath.us

                       5   Custody Issues

                       6            Criminal Defense attorneys who have questions with regard to pandemic-specific custody

                       7   policies, practice and procedures are directed to the comprehensive COVID-19 information on the

                       8   Alameda County Sheriff’s Department Website:

                       9   https://www.alamedacountysheriff.org/admin_covid19.php

                   10               If after review of the comprehensive information posted on the aforementioned website,

                   11      criminal defense attorneys with clients at Santa Rita have case-specific questions and concerns,

                   12      please submit a detailed written request to counsel of record for defendants in this case: Temitayo

                   13      Peters, Esq. at tpeters@bwslaw.com. Counsel for defendants will make every effort to respond

                   14      within 48 hours of receiving the request.

                   15

                   16      Dated: April 20, 2020                             BURKE, WILLIAMS & SORENSEN, LLP
                   17

                   18
                                                                             By:      /s/ Gregory B. Thomas
                   19                                                              Gregory B. Thomas
                                                                                   Temitayo O. Peters
                   20                                                              Attorneys for Defendants
                                                                                   County Of Alameda; Gregory J. Ahern in
                   21                                                              his official capacity as Sheriff of the
                                                                                   Alameda County Sheriff s Office; CAROL
                   22                                                              BURTON in her official capacity as
                                                                                   Interim Director of the Alameda County
                   23                                                              Behavioral Health Care Services Agency
                   24

                   25

                   26

                   27
                   28
B URKE , W ILLI AM S &                                                                 POINTS OF CONTACT FOR MED RECS &
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                           OAK #4828-0845-9194 v1                          -3-           CUSTODY CONCERNS FOR CRIMINAL
      OAKLA ND                                                                        DEFENSE LAWYERS DURING PANDEMIC
